Citation Nr: 1760188	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-13 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in October 2017.   A transcript of that hearing has been associated with the Veteran's claim file.

The case has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran's bilateral hearing loss began in or otherwise is related to his active service.

2.  Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in November 2010 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claim file contains such records.  In addition,  a VA examination was conducted in February 2011.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims based on the evidence of record consistent with 38 C.F.R. § 3.655 (2017).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In October 2010, the Veteran filed a claim seeking service connection for bilateral hearing loss that he asserts is due to his noise exposure during service in the United States Navy from June 1987 to June 1991.  According to his Form DD-214, the Veteran was an Aircraft Maintenance Technician.  The Veteran testified at his Travel Board hearing that during this service he was exposed to firearms noise and to excessively high noise from aircraft (high pitch jet engines) on the flight deck of the Navy ships where he was deployed for two, three, and sixth months at a time. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. At induction, per the Report of Medical Examination dated November 1986, the Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
500
1000
2000
3000
4000
 Right
10
5
5
10
0
 Left
15
10
15
15
10
	
Speech recognition scores were not indicated.  Based on these thresholds, the Veteran did not have hearing loss for VA purposes.  
At separation, per the Report of Medical Examination dated May 1991, the Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
500
1000
2000
3000
4000
 Right
15
15
15
15
15
 Left
20
20
15
15
15
	
Speech recognition scores were not indicated.  Based on these thresholds, the Veteran did not have hearing loss for VA purposes.  

In October 2010, the Veteran underwent a private audiological examination.  The Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
500
1000
2000
3000
4000
 Right
15
15
20
30
35
 Left
15
15
20
30
35
	
Speech recognition scores for both the right and the left ear was 96 percent.  Based on these thresholds, the Veteran did not have hearing loss for VA purposes.  

In February 2011, the Veteran underwent a VA audiological examination.  The Veteran's puretone thresholds, in decibels, were listed as follows:

Frequency (Hz)
500
1000
2000
3000
4000
 Right
20
25
25
30
35
 Left
15
25
30
30
35
	
Speech recognition scores for the right ear was 100 percent; and the left ear was 96 percent.  Based on these thresholds, the Veteran did not have hearing loss for VA purposes in his right ear, but there was, for VA purposes, hearing loss in the left ear as three of the frequencies were 26 decibels or greater.  Thus, based on the February 2011 VA examination, the Veteran has hearing loss only in his left ear for VA purposes.  

As to whether the Veteran's left ear hearing loss is related to service, the examiner opined that the Veteran's hearing loss was not caused by noise exposure in the service.  As rationale, the examiner found that the Veteran's mild to moderate hearing loss occurred after service, as the Veteran appeared to have a history of working with guns outside the service, especially with hunting and also when working in armed security. The examiner further opined that it could not be ruled out that occupational noise or the recreational use of guns did not contribute to the Veteran's hearing loss, despite his reported use of hearing protection. The examiner stated further that the evidence as a whole showed that the hearing loss had a later onset and occurred after leaving the service.

The Board considers the Veteran's report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupation specialty.  The Board has also considered the lay statement provided by the Veteran's spouse, and the buddy statements, each of which acknowledge the Veteran has trouble hearing.  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of a disability such as hearing loss because they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); see Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Hearing loss as it relates to meeting the requirements of 38 C.F.R. § 3.385 is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that audiometric and word recognition testing is needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although the Veteran is competent to report diminished auditory acuity, there is no indication that he is competent to provide a diagnosis and etiology of sensorineural hearing loss for VA disability purposes, and nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The lay evidence does not constitute competent evidence and lacks probative value.

Based upon the results from the audiological examinations discussed above, including the February 2011 examiner's opinion, the Board finds that there is no competent evidence of a current hearing loss in the Veteran's right ear. In the absence of proof of hearing loss in the right ear, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current right ear hearing loss, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

As to the Veteran's left ear, the Board concludes that although there is evidence of hearing loss in the left ear, the preponderance of the evidence is against granting service connection for hearing loss in the left ear. 

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service. The Board is satisfied that the February 2011 examiner's opinions are adequate for deciding this claim.  The examiner's medical opinion, which is based on the entire record, including the Veteran's own history, is that his left ear hearing loss is not at least as likely as not related to service. This opinion is well-supported by rationale and is not contradicted by any medical evidence of record. Because the VA examiner's opinions outweigh evidence in favor of the claim, and in light of the foregoing analysis and the underlying facts, the Veteran's claim for hearing loss in the left ear must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for bilateral hearing loss must be denied. See 38 U.S.C. § 5107 (b) (2012); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
  
Tinnitus

In October 2010, the Veteran filed a claim seeking service connection for tinnitus that he asserts is due to his noise exposure during service in the United States Navy from June 1987 to June 1991.  According to his Form DD-214, the Veteran was an Aircraft Maintenance Technician.  The Veteran testified at his Travel Board hearing that during this service he was exposed to firearms noise and to excessively high noise from aircraft (high pitch jet engines) on the flight deck of the Navy ships where he was deployed for two, three, and sixth months at a time.  In addition, the Veteran testified that the ringing in his ears never ended, and he still has tinnitus. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of tinnitus.

In October 2010, the Veteran underwent a private audiological examination.  However, this testing is silent as to a complaint or report of tinnitus. 

In February 2011, the Veteran underwent a VA audiological examination.  As it relates to tinnitus, the examiner opined that the Veteran's tinnitus was not caused by noise exposure in the service.  As rationale, the examiner noted that the Veteran reported first being aware of the tinnitus "about a year ago" and that when he was asked if he had tinnitus in service, the Veteran stated that he "did not notice if I did."  The examiner opined that these statements indicated the tinnitus had a later onset, and that no connection to service could be found.  

The Board notes that laypersons are competent to testify to observable symptomatology. As such, the Board finds that the Veteran is competent to testify to the ringing he experiences in his ears. In addition, the Board notes that the Veteran's military occupational specialty was Aircraft Maintenance Technician, and it is reasonable to conclude that he was exposed to loud noises from aircraft while working on the flight deck. He credibly testified at his October 2017 hearing that he has experienced tinnitus since service.

The Board has considered remanding this issue, as there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity, like tinnitus.
	
While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology and his exposure to acoustic trauma in service, the Board must resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted. Further development is simply not warranted in this case.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


